DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 and 03/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising: 
a first transistor structure; 
a second transistor structure adjacent the first transistor structure; 
a first interconnect structure on a front-side of the first transistor structure and the second transistor structure; and 
a second interconnect structure on a backside of the first transistor structure and the second transistor structure, the second interconnect structure comprising: 
a first dielectric layer on the backside of the first transistor structure; 
a second dielectric layer on the backside of the second transistor structure; 
a first contact extending through the first dielectric layer and electrically coupled to a first source/drain region of the first transistor structure; and 


Claim 8 recites a semiconductor device comprising:
a first transistor structure comprising a first nanostructure, a first gate structure surrounding the first nanostructure, and a first source/drain region adjacent the first gate structure, the first transistor structure having a first channel length;
a second transistor structure adjacent the first transistor structure, the second transistor structure comprising a second nanostructure, a second gate structure surrounding the second nanostructure, and a second source/drain region adjacent the second gate structure, the second transistor structure having a second channel length greater than the first channel length;
a first interconnect structure on a front-side of the first transistor structure and the second transistor structure; and
a second interconnect structure on a backside of the first transistor structure and the second transistor structure, the second interconnect structure comprising:
a first dielectric layer on the backside of the first transistor structure;
a first substrate on the backside of the second transistor structure; and
a second dielectric layer on a backside of the first substrate, wherein a height of the first substrate and the second dielectric layer is equal to a height of the first dielectric layer.

Claim 15 recites a method comprising:
forming a first transistor structure and a second transistor structure on a semiconductor substrate;

forming a first dielectric layer over the first transistor structure and the semiconductor substrate;
removing the semiconductor substrate over the second transistor structure to expose a second gate structure of the second transistor structure;
forming a second dielectric layer over the second transistor structure;
forming a first contact extending through the first dielectric layer and coupled to the first source/drain region; and
forming a second contact extending through the second dielectric layer and coupled to a second source/drain region of the second transistor structure, the second contact having a length greater than the first contact.

US PG Pub 2021/0272904 (“Komuro”), US PG Pub 2021/0184000 (“Ramaswamy”), US PG Pub 2020/0211905 (“Huang”), US PG Pub 2020/0126987 (“Rubin”), US PG Pub 2019/0214469 and US Patent No. 10,840,146 (“Paul”) are cited as being comparable references in the art. The references disclose various embodiments for transistors, particularly stacked nanostructures, that have interconnect structures both over and under the transistors. The transistors include contacts connected to an underside of a source/drain feature, they do not disclose, or suggest, all limitations claimed by Applicant. For example, Komuro discloses interconnects (3071, 3072; Fig. 20) connected to source/drain features (388, 689; respectively). However, the interconnect structure does not include a first dielectric layer on the backside of the first transistor structure; a second dielectric layer on the backside of the second transistor structure; a first contact extending through the first dielectric layer and electrically coupled to a first source/drain region of the first transistor structure; and a second contact extending 
Applicant’s structure requires considerations not found in the references of record such as having source/drain features with different depths and/or interconnections formed at different levels to result in differing lengths. A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-7, 9-14 and 16-20 depend on one of Claims 1, 8 or 15 and are allowable for at least the reason above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818